Exhibit 10.2

COMMON STOCK WARRANT NO. 3

METRO ONE TELECOMMUNICATIONS, INC.

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR ANY STATE SECURITIES LAWS.  NO SALE OR DISPOSITION MAY BE EFFECTED
WITHOUT (I) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (II) AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED, (III) RECEIPT OF A NO-ACTION LETTER FROM THE APPROPRIATE GOVERNMENTAL
AUTHORITIES, OR (IV) OTHERWISE COMPLYING WITH THE PROVISIONS OF SECTIONS 6 AND 7
OF THIS WARRANT.

WARRANT TO PURCHASE SHARES
OF COMMON STOCK

Grant Date: July 1, 2006
(All share amounts reflect the 1 for 4 reverse stock split effected July 6,
2006)

THIS CERTIFIES THAT, for value received, contingent upon satisfaction of certain
revenue generation requirements as provided in Section 1 below, Jingle Networks,
Inc., a Delaware corporation (“JNI” or “Holder”), is entitled to subscribe for
and purchase up to six hundred twenty-three thousand two hundred fifty (623,250)
fully paid and nonassessable shares of  common stock (as adjusted pursuant to
Section 3 hereof), no par value per share (the “Shares” or “Common Stock”) of
Metro One Telecommunications, Inc., an Oregon corporation (the “Company”), at a
purchase price of $2.60 per share (the “Warrant Price”), as may be adjusted
pursuant to Section 3, subject to the terms and conditions set forth herein.


1.  REVENUE GENERATION CONTINGENCY.   THE WARRANT WILL NOT BE EXERCISABLE UNLESS
AND UNTIL THE AGGREGATE REVENUES AND PAYMENTS RECEIVED BY THE COMPANY FOR THE
PERIOD BEGINNING ON JANUARY 1, 2006 AND ENDING ON FEBRUARY 28, 2007 (THE
“REVENUE PERIOD”) THAT ARE (I) DIRECTLY ATTRIBUTABLE TO CALLS ROUTED BY JNI TO
AND ANSWERED BY THE COMPANY IN ACCORDANCE WITH THAT CERTAIN TELECOM SERVICES
INFORMATION AGREEMENT BETWEEN THE COMPANY AND JNI EXECUTED CONTEMPORANEOUSLY
HEREWITH (THE “SERVICES AGREEMENT”) AND (II) PAYMENTS MADE TO THE COMPANY FOR
PURCHASE OF  DATA SERVICES UNDER THE SERVICES AGREEMENT (SUCH REVENUES AND
PAYMENTS ARE REFERRED TO COLLECTIVELY HEREUNDER AS THE “JNI REVENUES”) ARE EQUAL
TO OR EXCEED TEN MILLION DOLLARS ($10,000,000); PROVIDED, HOWEVER, THAT JNI
REVENUES SHALL NOT INCLUDE LATE PAYMENT CHARGES, PENALTIES, DAMAGES OR SIMILAR
PAYMENTS RECEIVED BY THE COMPANY PURSUANT TO THE SERVICES AGREEMENT; PROVIDED,
FURTHER, IF JNI REVENUES ARE EQUAL TO OR GREATER THAN EIGHT MILLION DOLLARS
($8,000,000) BUT LESS THAN TEN MILLION DOLLARS ($10,000,000), THEN THE NUMBER OF
SHARES FOR WHICH

 


--------------------------------------------------------------------------------



THE WARRANT IS EXERCISABLE HEREUNDER SHALL EQUAL THE PRODUCT OF (A) 623,250 AND
(B) THE RATIO OF (I) JNI REVENUES AND (II) TEN MILLION (10,000,000).  AT SUCH
TIME, IF ANY, AS THE JNI REVENUES RECEIVED BY THE COMPANY DURING THE REVENUE
PERIOD EQUAL OR EXCEED EIGHT MILLION DOLLARS ($8,000,000), HOLDER MAY EXERCISE
THE WARRANT FOR THE PORTION OF THE SHARES FOR WHICH THE WARRANT IS THEN
EXERCISABLE IN ACCORDANCE WITH THE FOREGOING FORMULA.  SHOULD (I) JNI REVENUES
RECEIVED BY THE COMPANY DURING THE REVENUE PERIOD BE LESS THAN EIGHT MILLION
DOLLARS ($8,000,000), (II) THE SERVICES AGREEMENT TERMINATE FOR ANY REASON OTHER
THAN THE DEFAULT BY THE COMPANY THEREUNDER, OR (III) THE COMPANY NO LONGER BE A
PREFERRED PROVIDER, AS SUCH TERM IS DEFINED IN THE SERVICES AGREEMENT, OF JNI, 
WHICHEVER OF THE FOREGOING SHALL FIRST OCCUR, THEN THIS WARRANT SHALL EXPIRE AND
TERMINATE, NO SHARES SHALL BE PURCHASABLE HEREUNDER, AND JNI SHALL RETURN THE
ORIGINAL OF THIS WARRANT TO THE COMPANY UNEXERCISED.  TIMELY PAYMENT OF THE
FEBRUARY 2007 INVOICE FROM THE COMPANY IN ACCORDANCE WITH THE SERVICES AGREEMENT
SHALL BE INCLUDED IN THE DETERMINATION OF JNI REVENUES HEREUNDER.  THE WARRANT
MAY BE EXERCISED AS A WHOLE OR MAY BE EXERCISED IN PART OR FROM TIME TO TIME AT
ANY TIME UP TO AND INCLUDING 5:00 P.M. (PT) ON JUNE 30, 2009 (THE “EXPIRATION
DATE”) FOR SUCH PORTION, IF ANY, OF THE SHARES FOR WHICH THE WARRANT IS THEN
EXERCISABLE PURSUANT TO THIS PARAGRAPH 1.


2.  METHOD OF EXERCISE; PAYMENT; ISSUANCE OF NEW WARRANT.


(A)  CASH EXERCISE.  SUBJECT TO SECTION 1 HEREOF, THE PURCHASE RIGHT REPRESENTED
BY THIS WARRANT MAY BE EXERCISED BY THE HOLDER HEREOF, IN WHOLE OR IN PART AND
FROM TIME TO TIME, AT THE ELECTION OF THE HOLDER HEREOF, BY THE SURRENDER OF
THIS WARRANT (WITH THE NOTICE OF EXERCISE SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT A DULY COMPLETED AND EXECUTED) AT THE PRINCIPAL OFFICE OF THE
COMPANY AND BY THE PAYMENT TO THE COMPANY, BY CERTIFIED OR BANK CHECK OR BY WIRE
TRANSFER TO AN ACCOUNT DESIGNATED BY THE COMPANY, OF AN AMOUNT EQUAL TO THE THEN
APPLICABLE WARRANT PRICE MULTIPLIED BY THE NUMBER OF SHARES THEN BEING
PURCHASED.

(b)  Stock Certificates.  The person or persons in whose name(s) any
certificate(s) representing the Shares shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and shall be
treated for all purposes as the record holder(s) of, the shares represented
thereby (and such shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised.  In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be delivered to
the Holder hereof as soon as possible and in any event within fifteen (15) days
after such exercise and, unless this Warrant has been fully exercised or
expired, a new Warrant representing the portion of the Shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to the Holder hereof as soon as possible and in any event within such
fifteen (15) day period.


3.  ADJUSTMENT OF WARRANT PRICE AND NUMBER OF SHARES. THE NUMBER AND KIND OF
SECURITIES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND THE WARRANT PRICE
SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE OCCURRENCE OF CERTAIN
EVENTS, AS FOLLOWS, PROVIDED THAT AT SUCH TIME, THIS WARRANT REMAINS OUTSTANDING
AND UNEXPIRED:

2


--------------------------------------------------------------------------------





(A)  RECLASSIFICATION OR MERGER.  IN CASE OF ANY RECLASSIFICATION OR CHANGE OF
SECURITIES OF THE CLASS ISSUABLE UPON EXERCISE OF THIS WARRANT (OTHER THAN A
CHANGE IN PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO PAR VALUE TO
PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR COMBINATION), OR IN CASE OF ANY
MERGER, REORGANIZATION, CONSOLIDATION OR SIMILAR TRANSACTION (COLLECTIVELY, A
“MERGER”) IN WHICH OWNERS OF THE COMPANY’S STOCK IMMEDIATELY BEFORE THE MERGER
DO NOT OWN IMMEDIATELY AFTER THE MERGER AT LEAST FIFTY PERCENT (50%) OF THE
VOTING POWER OF THE ENTITY RESULTING FROM THE MERGER, OR IN CASE OF ANY SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, THE COMPANY, OR SUCH
SUCCESSOR OR PURCHASING CORPORATION, AS THE CASE MAY BE, SHALL (A) DULY EXECUTE
AND DELIVER TO THE HOLDER OF THIS WARRANT A NEW WARRANT SUBJECT TO THE REVENUE
AND PAYMENT REQUIREMENTS IN SECTION 1 ABOVE AND SUCH OTHER PROVISIONS OF THIS
WARRANT AS ARE THEN APPLICABLE, OR (B) THE COMPANY SHALL MAKE APPROPRIATE
PROVISION WITHOUT THE ISSUANCE OF A NEW WARRANT SO THAT THE HOLDER OF THIS
WARRANT SHALL HAVE THE RIGHT TO RECEIVE (WITHOUT REGARD TO THE REVENUE
REQUIREMENTS IN SECTION 1 ABOVE), AT A TOTAL PURCHASE PRICE NOT TO EXCEED THAT
PAYABLE UPON THE EXERCISE OF THE UNEXERCISED PORTION OF THIS WARRANT, AND IN
LIEU OF THE SHARES OF COMMON STOCK THERETOFORE ISSUABLE UPON SUCH EXERCISE OF
THIS WARRANT, (I) THE KIND AND AMOUNT OF SHARES OF STOCK, OTHER SECURITIES,
MONEY AND PROPERTY RECEIVABLE UPON SUCH RECLASSIFICATION, CHANGE, MERGER OR SALE
BY A HOLDER OF THE NUMBER OF SHARES OF  COMMON STOCK THEN PURCHASED UNDER THIS
WARRANT, OR (II) IN THE CASE OF SUCH A MERGER OR SALE IN WHICH THE CONSIDERATION
PAID CONSISTS ALL OR IN PART OF ASSETS OTHER THAN SECURITIES OF THE SUCCESSOR OR
PURCHASING CORPORATION, AT THE OPTION OF THE SUCCESSOR OR PURCHASING ENTITY, THE
SECURITIES OF THE SUCCESSOR OR PURCHASING CORPORATION HAVING A VALUE AT THE TIME
OF THE TRANSACTION EQUIVALENT TO THE VALUATION OF THE COMMON STOCK AT THE TIME
OF THE TRANSACTION. SHOULD THE SUCCESSOR OR PURCHASING COMPANY NOT ISSUE A NEW
WARRANT PURSUANT TO SUBPART (A) ABOVE, AND SHOULD THE HOLDER NOT EXERCISE THE
WARRANT PURSUANT TO SUBPART (B) ABOVE PRIOR TO CLOSING OF THE MERGER OR SALE,
THEN THE WARRANT SHALL EXPIRE AND TERMINATE UNEXERCISED AND SHALL BE RETURNED TO
THE COMPANY.  ANY NEW WARRANT SHALL PROVIDE FOR ADJUSTMENTS THAT SHALL BE AS
NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS
SECTION 3.  THE PROVISIONS OF THIS SUBPARAGRAPH (A) SHALL SIMILARLY APPLY TO
SUCCESSIVE RECLASSIFICATIONS, CHANGES, MERGERS AND TRANSFERS.


(B)  SUBDIVISION OR COMBINATION OF SHARES.  IF THE COMPANY AT ANY TIME WHILE
THIS WARRANT REMAINS OUTSTANDING AND UNEXPIRED SHALL SUBDIVIDE OR COMBINE ITS
OUTSTANDING SHARES OF COMMON STOCK, THE WARRANT PRICE SHALL BE PROPORTIONATELY
DECREASED AND THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE HEREUNDER SHALL BE
PROPORTIONATELY INCREASED IN THE CASE OF A SUBDIVISION, AND THE WARRANT PRICE
SHALL BE PROPORTIONATELY INCREASED AND THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE HEREUNDER SHALL BE PROPORTIONATELY DECREASED IN THE CASE OF A
COMBINATION.


(C)  STOCK DIVIDENDS AND OTHER DISTRIBUTIONS.  IF THE COMPANY AT ANY TIME WHILE
THIS WARRANT IS OUTSTANDING AND UNEXPIRED SHALL (I) PAY A DIVIDEND WITH RESPECT
TO THE COMMON STOCK PAYABLE IN SHARES OF COMMON STOCK, THEN THE WARRANT PRICE
SHALL BE ADJUSTED, FROM AND AFTER THE DATE OF DETERMINATION OF SHAREHOLDERS
ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION, TO THAT PRICE DETERMINED BY
MULTIPLYING THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH DATE OF
DETERMINATION BY A FRACTION (A) THE NUMERATOR OF WHICH SHALL BE THE TOTAL NUMBER
OF SHARES OF THE COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH DIVIDEND OR
DISTRIBUTION, AND (B) THE DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF
SHARES OF THE COMMON STOCK OUTSTANDING

3


--------------------------------------------------------------------------------





IMMEDIATELY AFTER SUCH DIVIDEND OR DISTRIBUTION; OR (II) MAKE ANY OTHER
DISTRIBUTION WITH RESPECT TO THE COMMON STOCK  (EXCEPT ANY DISTRIBUTION
SPECIFICALLY PROVIDED FOR IN SECTIONS 3(A) AND 3(B)), THEN, IN EACH SUCH CASE,
PROVISION SHALL BE MADE BY THE COMPANY SUCH THAT THE HOLDER OF THIS WARRANT
SHALL RECEIVE UPON PROPER EXERCISE OF THIS WARRANT IN ACCORDANCE WITH ITS TERMS
A PROPORTIONATE SHARE OF ANY SUCH DIVIDEND OR DISTRIBUTION AS THOUGH IT WERE THE
HOLDER OF THE SHARES AS OF THE RECORD DATE FIXED FOR THE DETERMINATION OF THE
SHAREHOLDERS OF THE COMPANY ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION.


(D)  ADJUSTMENT OF NUMBER OF SHARES.  UPON EACH ADJUSTMENT IN THE WARRANT PRICE,
UNLESS OTHERWISE PROVIDED FOR ABOVE, THE NUMBER OF SHARES OF  COMMON STOCK
PURCHASABLE HEREUNDER SHALL BE ADJUSTED, TO THE NEAREST WHOLE SHARE, TO THE
PRODUCT OBTAINED BY MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT IN THE WARRANT PRICE BY A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE WARRANT PRICE IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT AND THE DENOMINATOR OF WHICH SHALL BE THE WARRANT PRICE IMMEDIATELY
THEREAFTER.


4.  NOTICE OF ADJUSTMENTS.  WHENEVER THE WARRANT PRICE OR THE NUMBER OF SHARES
OF COMMON STOCK PURCHASABLE HEREUNDER SHALL BE ADJUSTED PURSUANT TO SECTION 3
HEREOF, THE COMPANY SHALL, UPON THE WRITTEN REQUEST BY THE HOLDER OF THE
WARRANT, MAKE A CERTIFICATE SIGNED BY ONE OF ITS EXECUTIVE OFFICERS SETTING
FORTH, IN REASONABLE DETAIL, THE EVENT REQUIRING THE ADJUSTMENT, THE AMOUNT OF
THE ADJUSTMENT, THE METHOD BY WHICH SUCH ADJUSTMENT WAS CALCULATED, AND THE
WARRANT PRICE AND THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE HEREUNDER
AFTER GIVING EFFECT TO SUCH ADJUSTMENT, AND SHALL CAUSE COPIES OF SUCH
CERTIFICATE TO BE MAILED TO THE HOLDER OF THIS WARRANT.


5.  FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK WILL BE ISSUED IN
CONNECTION WITH ANY EXERCISE HEREUNDER, BUT IN LIEU OF SUCH FRACTIONAL SHARE THE
COMPANY SHALL (A) IF THE FRACTION OF A SHARE OTHERWISE ISSUABLE IS LESS THAN
ONE-HALF, ROUND DOWN AND ISSUE TO HOLDER OF THIS WARRANT ONLY THE LARGEST WHOLE
NUMBER OF SHARES TO WHICH THE HOLDER IS OTHERWISE ENTITLED, OR (B) IF THE
FRACTION OF A SHARE OTHERWISE ISSUABLE IS EQUAL TO OR GREATER THAN ONE-HALF,
ROUND UP AND ISSUE TO THE HOLDER ONE ADDITIONAL SHARE IN ADDITION TO THE LARGEST
WHOLE NUMBER OF SHARES TO WHICH THE HOLDER IS OTHERWISE ENTITLED.

6.  Compliance with Act.  The Holder of this Warrant, by acceptance hereof,
agrees that this Warrant, and the Shares to be issued upon exercise hereof are
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Warrant, or any Shares to be issued upon exercise
hereof except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the “Act”) or any applicable state
securities laws.

This Warrant and all Shares issued upon exercise of this Warrant (unless
registered under the Act and any applicable state securities laws) shall be
stamped or imprinted with a legend in substantially the following form:

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (I) AN EFFECTIVE REGISTRATION

4


--------------------------------------------------------------------------------




STATEMENT RELATED THERETO, (II) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, (III) RECEIPT OF A NO-ACTION
LETTER FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES, OR (IV) OTHERWISE
COMPLYING WITH THE PROVISIONS OF SECTIONS 6 AND 7 OF THE WARRANT UNDER WHICH
THESE SECURITIES WERE ISSUED.”

Said legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.  In addition, in connection with the issuance of this Warrant,
the Holder specifically represents to the Company by acceptance of this Warrant
as follows:

(1)                   THE HOLDER IS AWARE OF THE COMPANY’S BUSINESS AFFAIRS AND
FINANCIAL CONDITION, AND HAS ACQUIRED INFORMATION ABOUT THE COMPANY SUFFICIENT
TO REACH AN INFORMED AND KNOWLEDGEABLE DECISION TO ACQUIRE THIS WARRANT.  THE
HOLDER IS ACQUIRING THIS WARRANT FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES
ONLY AND NOT WITH A VIEW TO, OR FOR THE RESALE IN CONNECTION WITH, ANY
“DISTRIBUTION” THEREOF IN VIOLATION OF THE ACT.

(2)                   THE HOLDER UNDERSTANDS THAT THIS WARRANT HAS NOT BEEN
REGISTERED UNDER THE ACT IN RELIANCE UPON A SPECIFIC EXEMPTION THEREFROM, WHICH
EXEMPTION DEPENDS UPON, AMONG OTHER THINGS, THE BONA FIDE NATURE OF THE HOLDER’S
INVESTMENT INTENT AS EXPRESSED HEREIN.

(3)                   THE HOLDER FURTHER UNDERSTANDS THAT THIS WARRANT MUST BE
HELD INDEFINITELY UNLESS SUBSEQUENTLY REGISTERED UNDER THE ACT AND QUALIFIED
UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR UNLESS EXEMPTIONS FROM
REGISTRATION AND QUALIFICATION ARE OTHERWISE AVAILABLE.  THE HOLDER IS AWARE OF
THE PROVISIONS OF RULE 144, PROMULGATED UNDER THE ACT.

(4)                   THE HOLDER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D PROMULGATED UNDER THE ACT.

7.  DISPOSITION OF WARRANT OR SHARES.

(a)  Right of First Refusal. Should JNI have entered into a binding written
agreement with another person or entity to sell, transfer or otherwise convey
all or any Warrants or Shares acquired by it on exercise of the Warrants, and
provided such sale is otherwise permitted under the terms of this Warrant, then
at least ten (10) business days prior to completing such sale, transfer or
conveyance, JNI shall provide written notice (the “Notice”) thereof to the
Company, which Notice shall include a copy of all agreements entered into in
connection with such contemplated sale, transfer or conveyance and such
information with respect to the potential transferee as the Company reasonably
shall request.  For a period of three (3) business days following receipt of the
Notice, the Company shall have the right, but not the obligation, to acquire
all, but not less than all, of the Warrants or Shares proposed to be then sold
on the same terms as is specified in the Notice.  Closing of the sale of the
Warrants and/or Shares to the Company shall occur as stated in the Notice;
provided however, that such closing shall not be less than thirty (30) days
following expiration of the foregoing ten (10) business day period; provided
further that should the Company agree to acquire

5


--------------------------------------------------------------------------------




the Warrants or Shares in accordance with this subsection 7(c), then the
commitment of the Company to do so shall be specifically enforceable by JNI.  
Should the Company fail or refuse to notify JNI of its desire to acquire the
Warrants or Shares then to be sold within the above-specified three (3) business
day period, the Company shall be deemed to have waived its right to acquire the
Warrants and Shares pursuant to this subsection 7(a), and, subject to the other
provisions of this Warrant, JNI may convey the Warrants and/or Shares to the
party and on the precise terms specified in the Notice. Failure timely to
complete such conveyance on such terms shall again require compliance with this
subsection 7(a).

(b)  Prohibition of Transfer to Competitor.  Notwithstanding anything in this
Warrant to the contrary, JNI covenants and agrees that none of the Warrants and
none of the Shares acquired by it upon exercise of the Warrants directly or
indirectly shall be sold, transferred or in any manner conveyed by JNI to any
competitor or reasonably foreseeable competitor of the Company.  Prior to
transfer of any of the Warrants or Shares, JNI shall provide written notice
thereof to the Company of the proposed transferee and such information as the
Company reasonably shall require in order to determine if the transferee is a
competitor or potential competitor.  JNI acknowledges that monetary damages for
breach by it of the provisions of this subsection 7(b) would be inadequate and
that the Company may seek injunctive relief for any actual or threatened breach
by JNI of this covenant.

(c)  Right of Repurchase.  (1) Should the Services Agreement be terminated as a
result of the breach or default by JNI thereunder, then for a period of one
hundred eighty (180) days after such termination, by providing written notice
thereof to JNI, the Company shall have the right, but not the obligation, to
repurchase some or all of the Warrants.  The purchase price of any unexercised
Warrants shall be the difference between the Market Price, determined as
provided below, and the exercise price of the Warrants.  Payment shall be all
cash, and closing shall occur at the offices of the Company within thirty (30)
days following expiration of such one hundred eighty (180) day period.

(2)  As used in this Section 7(c), the Market Price shall be the weighted
average closing price per share of the Company’s Common Stock on the principal
national securities exchange on which the Common Stock is then listed or
admitted to trading (including, for this purpose, the Nasdaq Stock Market), or
if not then listed or traded on any such exchange or system, the mean of the bid
and asked price per share on the Nasdaq Capital Market or in the sole discretion
of a majority of the Board of Directors of the Company, any other
over-the-counter market, including the OTC Bulletin Board, which reports bid,
asked and last sale prices and volume of sales (approval of which will not be
unreasonably withheld by such directors), in each such case averaged on a
weighted average basis over a period of twenty trading days consisting of the
last trading day prior to the effective date of the termination of the Services
Agreement and the nineteen (19) consecutive trading days prior to such day.  If
at any time such quotations are not available, the Market Price shall be the
then current fair market value of a share of Common Stock as determined in good
faith by the Board of Directors of the Company.


8.  RIGHTS AS SHAREHOLDERS; INFORMATION.    NO HOLDER OF THIS WARRANT, AS SUCH,
SHALL BE ENTITLED TO VOTE OR RECEIVE DIVIDENDS OR BE DEEMED THE HOLDER OF THE
SHARES, NOR SHALL ANYTHING

6


--------------------------------------------------------------------------------





CONTAINED HEREIN BE CONSTRUED TO CONFER UPON THE HOLDER OF THIS WARRANT, AS
SUCH, ANY OF THE RIGHTS OF A SHAREHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE FOR
THE ELECTION OF DIRECTORS OR UPON ANY MATTER SUBMITTED TO SHAREHOLDERS AT ANY
MEETING THEREOF, OR TO RECEIVE NOTICE OF MEETINGS, OR TO RECEIVE DIVIDENDS OR
SUBSCRIPTION RIGHTS OR OTHERWISE UNTIL THIS WARRANT SHALL HAVE BEEN EXERCISED
AND THE SHARES PURCHASABLE UPON THE EXERCISE HEREOF SHALL HAVE BECOME
DELIVERABLE, AS PROVIDED HEREIN.

9.  Notice of Capital Changes.  In case:

(i)            the Company shall declare any dividend or distribution (other
than of shares of its Common Stock) payable to the holders of its Common Stock;

(ii)           there shall be any capital reorganization or reclassification of
the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation
or business organization; or

(iii)          there shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company;

then, in any one or more of said cases, the Company shall give the Holder
written notice of the date on which a record shall be taken for such dividend or
distribution, or for determining shareholders entitled to vote upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up and of the date when any such transaction shall take
place, as the case may be.  Such written notice shall be given at such time as
notice is given to existing shareholders of the Company, but in all events, such
written notice shall be given at least 5 days prior to the closing of the
transaction in question and not less than 10 days prior to the record date in
respect thereof.

10.  Representations and Warranties.  The Company represents and warrants to the
Holder of this Warrant as follows:


(A)  THIS WARRANT HAS BEEN DULY AUTHORIZED AND EXECUTED BY THE COMPANY AND IS A
VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO LAWS OF GENERAL APPLICATION RELATING TO BANKRUPTCY, INSOLVENCY
AND THE RELIEF OF DEBTORS AND THE RULES OF LAW OR PRINCIPLES AT EQUITY GOVERNING
SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF AND OTHER EQUITABLE REMEDIES;


(B)  THE SHARES HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE BY THE
COMPANY AND, WHEN ISSUED IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE AND FREE FROM ALL PREEMPTIVE OR ANY
SIMILAR RIGHTS OF ANY STOCKHOLDER OF THE COMPANY AND FREE OF ANY LIENS OR
ENCUMBRANCES ARISING THROUGH THE COMPANY, OTHER THAN RESTRICTIONS OF TRANSFER
UNDER THIS WARRANT AND APPLICABLE STATE AND FEDERAL SECURITIES LAWS;


(C)  DURING THE PERIOD WITHIN WHICH THIS WARRANT MAY BE EXERCISED, THE COMPANY
WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED FOR THE PURPOSE OF ISSUE OR
TRANSFER UPON EXERCISE OF THIS WARRANT, A SUFFICIENT NUMBER OF AUTHORIZED BUT
UNISSUED SHARES OF COMMON STOCK, WHEN AND AS

7


--------------------------------------------------------------------------------





REQUIRED, TO PROVIDE FOR THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS
WARRANT.  THE COMPANY WILL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO ASSURE
THAT SUCH SHARES OF COMMON STOCK MAY BE ISSUED AS PROVIDED HEREIN WITHOUT
VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF ANY
DOMESTIC SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM UPON WHICH THE COMMON
STOCK IS LISTED;


(D)  THE EXECUTION AND DELIVERY OF THIS WARRANT ARE NOT, AND THE ISSUANCE OF THE
SHARES UPON EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF WILL
NOT BE, (I) INCONSISTENT WITH THE COMPANY’S CERTIFICATE OF INCORPORATION OR
BY-LAWS; (II) CONFLICT WITH OR CONSTITUTE A VIOLATION OF, OR DEFAULT (WITH THE
PASSAGE OF TIME OR OTHERWISE) UNDER: (A) ANY EVIDENCE OF INDEBTEDNESS, OR UNDER
ANY MATERIAL LEASE, CONTRACT, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT, JOINT VENTURE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY
IS A PARTY OR BY WHICH IT IS BOUND, OR (B) ANY LAW, ADMINISTRATIVE REGULATION
APPLICABLE TO THE COMPANY OR ANY ORDINANCE OR ORDER OF ANY COURT OR GOVERNMENTAL
AGENCY, ARBITRATION PANEL OR AUTHORITY APPLICABLE TO AND SPECIFICALLY NAMING THE
COMPANY OR ITS PROPERTIES; AND (III) RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN, ENCUMBRANCE, CLAIM, SECURITY INTEREST OR RESTRICTION WHATSOEVER UPON ANY
OF THE MATERIAL PROPERTIES OR ASSETS OF THE COMPANY OR AN ACCELERATION OF
INDEBTEDNESS PURSUANT TO ANY OBLIGATION, AGREEMENT OR CONDITION CONTAINED IN ANY
EVIDENCE OF INDEBTEDNESS OR ANY MATERIAL INDENTURE, MORTGAGE, DEED OF TRUST OR
ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH
ANY OF THEM IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY IS
SUBJECT.  NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF, OR
REGISTRATION, QUALIFICATION OR FILING WITH, ANY REGULATORY BODY, ADMINISTRATIVE
AGENCY, OR OTHER GOVERNMENTAL BODY IN THE UNITED STATES IS REQUIRED FOR THE
EXECUTION AND DELIVERY OF THE WARRANT AND THE VALID ISSUANCE AND SALE OF THE
SHARES TO BE SOLD PURSUANT TO THIS WARRANT, OTHER THAN SUCH AS HAVE BEEN MADE OR
OBTAINED, AND EXCEPT FOR ANY SECURITIES FILINGS REQUIRED TO BE MADE UNDER
FEDERAL OR STATE SECURITIES LAWS; PROVIDED, HOWEVER, THAT THE HOLDER
ACKNOWLEDGES AND AGREES THAT NOTIFICATION OF AND NON-OBJECTION BY NASDAQ TO THE
TERMS OF THIS WARRANT PURSUANT TO NASD RULE 4310(C)(17) IS REQUIRED AND SHALL
FIRST BE OBTAINED PRIOR TO ISSUANCE OF THIS WARRANT.


(E)  THERE ARE NO ACTIONS, SUITS, AUDITS, INVESTIGATIONS OR PROCEEDINGS PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE COMPANY IN ANY COURT
OR BEFORE ANY GOVERNMENTAL COMMISSION, BOARD OR AUTHORITY WHICH, IF ADVERSELY
DETERMINED, WILL HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE COMPANY TO
PERFORM ITS OBLIGATIONS UNDER THIS WARRANT; AND

(f)  For so long as JNI shall own the Warrants or Shares, in any transaction in
which stock of the Company is issued, the Company will appropriately fulfill its
fiduciary duties to the Company and its shareholders.


11.  REGISTRATION RIGHTS.  THE HOLDER OF ANY SHARES OF COMMON STOCK ACQUIRED
UPON EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF SHALL HAVE THE
RIGHT TO CAUSE THE COMPANY TO REGISTER SUCH SHARES IN ACCORDANCE WITH THAT
CERTAIN REGISTRATION RIGHTS AGREEMENT BETWEEN THE COMPANY AND HOLDER.

8


--------------------------------------------------------------------------------





12.  MODIFICATION AND WAIVER.  THIS WARRANT AND ANY PROVISION HEREOF MAY BE
AMENDED, WAIVED, DISCHARGED OR TERMINATED WITH (AND ONLY WITH) THE WRITTEN
CONSENT OF THE PARTY AGAINST WHICH ENFORCEMENT OF THE SAME IS SOUGHT.  ANY SUCH
AMENDMENT, MODIFICATION OR WAIVER EFFECTED PURSUANT TO THIS SECTION 12 SHALL BE
BINDING UPON THE HOLDER OF THIS WARRANT, UPON ANY FUTURE HOLDER AND UPON THE
COMPANY.


13.  NOTICES.  ANY NOTICE, REQUEST, COMMUNICATION OR OTHER DOCUMENT REQUIRED OR
PERMITTED TO BE GIVEN OR DELIVERED TO THE HOLDER HEREOF OR THE COMPANY SHALL BE
DELIVERED IN PERSON, BY FACSIMILE, OR SHALL BE SENT BY CERTIFIED OR REGISTERED
MAIL, POSTAGE PREPAID, TO EACH SUCH HOLDER AND THE COMPANY AT THEIR RESPECTIVE
ADDRESSES INDICATED THEREFOR ON THE SIGNATURE PAGE OF THIS WARRANT OR AT SUCH
OTHER ADDRESSES AS THE HOLDER OR THE COMPANY SHALL HAVE FURNISHED TO THE OTHER
IN WRITING.


14.  LOST WARRANTS OR STOCK CERTIFICATES.  THE COMPANY COVENANTS TO THE HOLDER
HEREOF THAT, UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF
THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT OR ANY STOCK
CERTIFICATE AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION, UPON
RECEIPT OF AN INDEMNITY REASONABLY SATISFACTORY TO THE COMPANY, OR IN THE CASE
OF ANY SUCH MUTILATION UPON SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK
CERTIFICATE, THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OR STOCK
CERTIFICATE, OF LIKE TENOR, IN LIEU OF THE LOST, STOLEN, DESTROYED OR MUTILATED
WARRANT OR STOCK CERTIFICATE.

15.  No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation or bylaws avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such action as may
be necessary or appropriate in order to protect the rights of the Holder of this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise, and (b) will take all such action as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon exercise of this Warrant.  The
Company also will not reorganize, consolidate, merge, dissolve, issue or sell
securities or sell assets for the purpose (as opposed to having the effect) of
avoiding the observance or performance of any of the terms of this Warrant.


16.  DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL PARAGRAPHS
OF THIS WARRANT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART
OF THIS WARRANT.  THE LANGUAGE IN THIS WARRANT SHALL BE CONSTRUED AS TO ITS FAIR
MEANING WITHOUT REGARD TO WHICH PARTY DRAFTED THIS WARRANT.


17.  GOVERNING LAW.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF NEW YORK.

9


--------------------------------------------------------------------------------





18.  SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
WARRANT IN ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION, OR AFFECT ANY OTHER PROVISION OF THIS
WARRANT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


19.  ENTIRE AGREEMENT; MODIFICATION.  THIS WARRANT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES PERTAINING TO THE SUBJECT MATTER CONTAINED IN IT
AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, REPRESENTATIONS, AND
UNDERTAKINGS OF THE PARTIES, WHETHER ORAL OR WRITTEN, WITH RESPECT TO SUCH
SUBJECT MATTER.

[Rest of page intentionally left blank.]


THE COMPANY HAS CAUSED THIS WARRANT TO BE DULY EXECUTED AND DELIVERED AS OF THE
GRANT DATE.

METRO ONE TELECOMMUNICATIONS, INC.

 

 

 

 

 

By

/s/ Gary E. Henry

 

 

Title

President and CEO

 

 

Address:

11200 Murrary Scholls Place

 

 

 

Beaverton, OR 97007

 

 

10


--------------------------------------------------------------------------------




 

WARRANT HOLDER

 

 

 

 

 

JINGLE NETWORKS, INC.

 

 

 

 

 

By:

/s/ Scott Kliger

 

 

Title:

CTO

 

 

Address:

8 New England Executive Park,

 

 

 

West Wing 3rd Floor

 

 

 

Burlington, MA 01803

 

 

 

11


--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF EXERCISE

To:          Metro One Telecommunications, Inc. (the “Company”)

1.             The undersigned hereby elects to purchase            shares of
Common Stock of the Company pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price of such shares in full.

2.             Please issue a certificate or certificates representing 
           shares in the name of the undersigned or in such other name or names
as are specified below:

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.             The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
all except as in compliance with applicable securities laws.

 

 

 

(Signature)

 

(Date)

 


--------------------------------------------------------------------------------